Citation Nr: 1441058	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-30 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, granted service connection for bilateral pes planus, with an initial, noncompensable rating (effective from September 15, 2005).

In a March 2007 rating decision, the RO increased the rating to 10 percent (effective from September 15, 2005).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In August 2011, the Board remanded this matter for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an initial disability rating in excess of 10 percent is warranted for her service-connected bilateral pes planus.

In February 2014, the Veteran submitted additional private medical records which show that she received treatment from Dr. B.W. subsequent to the June 2012 supplemental statement of the case.  The file does not contain the actual treatment records, but only a receipt of such treatment. VA has been put on notice that there are additional relevant treatment records which have not been associated with the record.  Attempts should be made to obtain these records identified by the Veteran.  

In February 2014, the Veteran also submitted a list of the doctors who have treated her.  She did not clarify whether there are outstanding treatment records which needs to be obtained from these doctors.  A review of the file notes that there are records from these doctors currently on file.  The Veteran should be contacted to see if there are any other pertinent records which needs to be obtained and associated with the record.
 
The Veteran receives government medical treatment, including from the Central Alabama Veterans Health Care System (most recent associated records are from April 2011) and the Lyster Army Community Hospital in Fort Rucker (most recent associated records are from November 2011).  While on remand, any unassociated government facility treatment records should be obtained for consideration in the appeal.

Finally, the Board notes that the Veteran last underwent a VA examination for her feet in September 2011.  At that time, the VA examiner found that there was no pes planus deformity on examination.  However, an August 2012 Southern Bone and Joint Specialist receipt documents that the Veteran received a diagnosis of pes planus at that time, indicating that the Veteran might currently have symptoms of pes planus, and thus a worsening of the condition since the VA examination.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated government facility treatment records, including from the Central Alabama Veterans Health Care System and the Lyster Army Community Hospital in Fort Rucker that pertains to the service-connected pes planus.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given another opportunity to identify any non-VA healthcare provider that treated her for her feet, including those listed in her April 2014 statement.  This should include records from the March 4, 2014 appointment with Dr. V.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Attempts should specifically be made to obtain treatment records from Dr. B.W. with Southern Bone and Joint Specialist from June 2012 to the present.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA feet examination by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) In regards to EACH FOOT, the physician should determine:

(i) whether pes planus results in the weight bearing line being over or medial to the great toe; inward bowing of the tendo achilles, pain on manipulation and use of the feet;

(ii) whether pes planus is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities;

(iii)  whether pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, no improved by orthopedic shoes or appliances; and 

(iv) how the service-connected bilateral pes planus limits the Veteran's functional ability.  

(b) The VA examiner should clarify, to the extent possible, what foot symptom(s) are specifically related to the service-connected bilateral pes planus, as opposed to any non-service-connected foot disorder(s).  

A complete explanation for any opinions expressed should be provided.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


